—Judgment, Supreme Court, New York County (David Saxe, J.), rendered November 20, 1997, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification. By placing his hand in a paper bag and pointing it at the victim, defendant displayed what appeared to be a firearm (see, People v Baskerville, 60 NY2d 374).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.